DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note: all citations with respect to the specification of present application are citing the paragraph numbers in the Pre-Grant Publication US 2018/0353080 A1.



Response to Amendment
The amendment filed on 07/14/2022 has been entered:
Claim 1, 6 – 9 and 14 – 16 remain pending in the application;
Claim 1 and 9 are amended.

Applicant’s amendments and remarks filed on 07/14/2022 do not address the claim objections and 112(b) claim rejections as set forth in the Non-Final Office Action mailed on 03/16/2022. The corresponding claim objections and 112 claim rejections are maintained.


Response to Arguments
Applicant’s arguments with respect to the rejections of claims under 35 U.S.C. 103 have been fully considered but they are not persuasive and are moot in view of new grounds of rejection.

Regarding the rejection of independent claim 1 and 9, applicant amended the claim to include limitations “a processor programmed to determine an amount of prompt emission light based on a total volume of any multi-wavelength light comprising both wavelength shifted and wavelength unshifted light emitted from the in vivo tissue sample in response to the series of single wavelength pulses of near infrared light that is collected by the single channel detector only during the first window of time and an amount delayed emission light based on a total volume of any multi-wavelength light comprising wavelength shifted light emitted from the in vivo tissue sample in response to the series of single wavelength pulses of near infrared light that is collected by the single channel detector only during the second window of time”, and applicant submitted on p.5 – 9 that “More specifically, the claimed time-based approach requires consideration of different inputs and an assignment of those inputs to different emissions in order to successfully determine the content of the tissue being examined. As a result, claim 1 has been amended to clarify that the prompt emission light is both shifted and unshifted while the delayed is only shifted. Thus, the light is parsed differently than in Chaiken, which separates the light based on whether it is wavelength shifted”; “the approach of Chaiken is indeed a frequency based calculation but the determination in Chaiken of the amount inelastically shifted light (IE) is based on the quantity of fluorescence and Raman emissions as opposed to unshifted Rayleigh/Mie only, as clearly indicated with hatching in FIG. 9 of Chaiken”; “The claimed invention, by contrast, uses time to discriminate, so the prompt light that is collected first comprises Rayleigh/Mie and Raman and the delayed light measurement is only fluorescence”; “Instead, the claimed invention collects a different combination of the Rayleigh/Mie, Raman, and fluorescence emissions at different times, and thus must process the different combination of those emissions using a different approach”; “so these different types of emissions are not separated in the same way when using frequency as when using time. It is therefore not possible to perform time windowing in the manner of Eggeling and then plug the results into the approach of Chaiken”; “Time windowing bundles Rayleigh/Mie and Raman different because they emit at the same time (even though one is frequency shifted and the other is not), while frequency shifting bundles Rayleigh/Mie with fluorescence because those frequency shift (but arrive at different time). As a result, one of ordinary skill in the art could not modify Chaiken to use time detection of Eggeling because Chaiken would no longer work as it required the shifted and unshifted light to be bundled separately”; “he switch to a time based approach as proposed by the Examiner provides different information that cannot be used in the rest of the process of Chaiken so the approach of Chaiken would fail”; “This is required because the two pairs of categories are not synonymous - the collected emissions do not break into each of the two categories the same way. As a result, the claimed invention is not a matter of substituting frequency with time to identify the various types of emissions - the emissions are not detected in the same way and time detected light is not compatible with the approach of Chaiken. The proposed combination would thus require a complete redesign of the principle of operation Chaiken to use prompt and delayed emissions rather than the inelastic and elastic emissions that are clearly the crux of the approach of the reference”; “In fact, the time based approach provides an advantage as photobleaching errors are reduced due to the separation of fluorescence from the other categories as compared to Chaiken that bundles fluorescent emission with Raman.”
Applicant’s arguments have been fully considered but they are not persuasive and are moot in view of new grounds of rejection for the following reasons.
First of all, applicant’s arguments about the different bundle of Rayleigh/Mie, Raman and fluorescent emission is not positively recited in the claim and thus do not bear any patentability weight in the examination. The claim only requires “prompt emission” and “delayed emission” without any further limitation to define those terms related to Rayleigh, Mie, Raman and fluorescent emission. Further, applicant’s arguments about the delayed emission measurement is “only fluorescence” is not positively recited in claim either. The claim uses the term “comprising” which is an open-end phrase not excluding additional unrecited elements, and the claim limitation only require “comprising wavelength shifted light” which means both cited Raman emission and fluorescence are qualified interpretation of delayed light since both emission have wavelength shift. 
In addition, applicant’s arguments about the advantages of using time based approach are also not positively recited in the claim. The cited arts in combination only need to teach the claimed features.
Second, the limitations “prompt emission” and “delayed emission” are interpreted under the broadest reasonable interpretation according to the discourse of specification of present application (see MPEP 2111). In [0005] of the specification, it is recited as:” Light that comes out first, i.e., the light with the shortest time delay, was elastically and inelastically scattered inside the tissues. Inelastically scattered prompt emission is very weak, however, compared to the elastically scattered light and thus can be ignored. The time-delayed light is nearly all inelastically scattered and can be treated as a single signal.” Throughout the whole specification, neither Rayleigh/Mie, Raman nor fluorescent emission are used to define the terms “prompt emission” and “delayed emission”. Instead, the term “prompt emission” is defined as elastic signal since it is explicitly disclosed in [0005] that “Inelastically scattered prompt emission is very weak, however, compared to the elastically scattered light and thus can be ignored”, and in [0026] that “Since the Raman scattering from tissue is very weak compared to either the fluorescence or the elastically scattered light, it can be ignored for the present invention.” Assuming Raman emission representing the inelastic scattering emission part of the prompted emission, it is clearly “ignored” in the present claimed invention. Therefore, the interpretation of elastic emission EE of Chaiken as the claimed prompted emission, and the interpretation of inelastic emission IE of Chaiken as the claimed delayed emission are consistent with the disclosure of present application.
In addition, the cited reference Chaiken also teaches the minor weight of Raman emission in the taught measurement: “In fact, the contribution to the integrated IE of fluorescence is substantially greater than the contribution of Raman, so unless stated otherwise, only the fluorescence component is considered when referring to the IE in what follows” (see Chaiken; [0076]). And more specifically when teaching the calculation of blood volume, Chaiken teaches “Since the fluorescence is more efficiently generated than the Raman signal, fluorescence dominates the IE integral in the experiment” (see Chaiken; [0116]). Both cited reference Chaiken and present application ignore the Raman signal in measurement of blood parameters.
Third, the modification of frequency based measurement to time based measurement will not modify the intended purpose, because both techniques are used to separated different light components related to difference blood parameters. Actually the cited reference Chaiken is from the same inventor entity of present application which is published at least one year before the effective filing date of present application. Both cited reference and the present application are design to measure the plasma volume. The present application in [0005] discloses “A clean separation between elastic and inelastic signals emanating from the blood and the static tissues can be achieved by monitoring the time resolved optical response when NIR light is directed into composite tissues.” As discussed earlier, since the Raman scattering is ignored, the process of present application is an approximation of the EE and IE as taught by cited reference Chaiken. In addition, the equations 1 – 6 used to calculate plasma volume as disclosed in [0016] are almost identical to the equations 5 – 6 as taught by Chaiken (see Chaiken; [0005]). Chaiken teaches the fundamental algorithm for the plasma measurement and change the step of light components separation will not affect the plasma volume calculation. Replacing one known data acquisition element (frequency based) as taught by Chaiken with another known data acquisition (time based) as taught by Eggeling to yield same light components will make the modification obvious (see MPEP 2141).
Fourth, Chaiken does teach the amended limitations. Chaiken explicitly teaches: “The measuring is typically at 500-1800 cm−1 for shifted light, and at −30-+10 cm −1 for unshifted light” (see Chaiken; [0004]); “sections of emission used to calculate IE (≈500-1750 cm−1) and EE (−30-+10 cm−1)” (see Chaiken; [0028]). Here EE is interpreted as the prompt light which has the range of −30-+10 cm−1. The range coves both unshifted wavelength 0 and other shifted wavelength band such as -30 or +10. In addition, IE is interpreted as the delayed light which has the shifted range 500 – 1800 cm-1.
Thus, applicant’s arguments regarding the rejection of independent claim 1 and 9 have been fully considered but they are not persuasive and are moot in view of new grounds of rejection.

Overall, applicant’s arguments submitted on p.5 – 9 have been fully considered but they are not persuasive and the amendment to claims renders arguments moot in view of new grounds of rejection. The amendment results in new grounds of rejection. THIS ACTION IS MADE FINAL.


Claim Objections
Claim 1 and 9 is objected to because of the following informalities:  
Claim 1 line 5, limitation “the series of single wavelength pulses of light” should read “the series of single wavelength pulses of near infrared light” to avoid potential 112(b) antecedent basis issue;
Claim 9 line 9, limitation “the series of pulses of light” should read “the series of pulses of single wavelength near infrared light” to avoid potential 112(b) antecedent basis issue;
Claim 9 line 13 – 14, limitation “the total volume of” should read “a total volume of” to avoid potential 112(b) antecedent basis issue;
Claim 9 line 16, limitation “the total volume of” should read “a total volume of” to avoid potential 112(b) antecedent basis issue.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 and 14 – 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 9 recites the limitation "each pulse" in line 10, 12, 15 and 18 respectively.  There is insufficient antecedent basis for this limitation in the claim. It is unclear the above “each pulse” is from which plurality of pulses.

Therefore, claim 9 and all corresponding dependent claim 14 – 16 are rejected under 35 U.S.C. 112(b) as being indefinite.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1, 6 – 9 and 14 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chaiken (US 2011/0077496 A1; published on 03/31/2011) in view of Ward et al. (US 2006/0074282 A1; published on 04/06/2006) (hereinafter "Ward"), Eggeling et al. (US 2007/0085025 A1; published on 04/19/2007) (hereinafter “Eggeling”), and Cohen et al. (US 2005/0243321 A1; published on 11/03/2005) (hereinafter “Cohen”).

Regarding claim 1, Chaiken teaches a device for in vivo blood and tissue analysis ("… the fingertip is pressed against an aperture of an apparatus ..." [0017]; "The invention additionally provides an apparatus for obtaining a hematocrit from a sample of tissue." [0019]), comprising:
a light source positioned to illuminate an in vivo tissue sample ("The apparatus comprises a means for irradiating the sample with a single incident wavelength on a sample of tissue …" [0019]; "… from in vivo near infrared probing of human skin." [0103]) with a series of single wavelength pulses of near infrared light (“The method comprises irradiating the sample with a single incident wavelength on a sample of tissue …” [0003]; "… and the input coupling lens 16 allowing application of various pulse sequences to the fingertip 20 using the CW external cavity diode laser 12 ..." [0214]);
a single channel detector positioned to collect any multi-wavelength light emitted from the in vivo tissue sample in response to the series of pulses of light ("… a means for simultaneously measuring wavelength shifted and unshifted light emitted from the tissue …" [0019]; "The collected light 22 is imaged using a nominally f/2.1 spectrograph 32 onto a {Critical Link or Andor} CCD camera." [0214]);
a means programmed to (“… and means for determining a relative volume of light emitted from two phases …” [0019]) determine an amount of prompt emission light based on a total volume of any multi-wavelength light comprising both wavelength shifted and wavelength unshifted light (“The measuring is typically … and at −30-+10 cm −1 for unshifted light.” [0004]); “sections of emission used to calculate … and EE (−30-+10 cm−1)” [0028]; Here EE is interpreted as the prompt light which has the range of −30-+10 cm−1. The range coves both unshifted wavelength 0 and other shifted wavelength band such as -30 or +10) emitted from the in vivo tissue sample in response to the series of single wavelength pulses of near infrared light and an amount delayed emission light based on a total volume of any multi-wavelength light comprising wavelength shifted light emitted (“The measuring is typically at 500-1800 cm−1 for shifted light …” [0004]; “sections of emission used to calculate IE (≈500-1750 cm−1)” [0028]; Here IE is interpreted as the delayed light which has the shifted range 500 – 1800 cm-1) from the in vivo tissue sample in response to the series of single wavelength pulses of near infrared light (“The method comprises irradiating the sample with a single incident wavelength on a sample of tissue, and simultaneously measuring wavelength shifted {IE} and unshifted {EE} light emitted from the tissue.” [0003]; "...  produces remitted fluorescence and Raman scattering {IE} and Rayleigh/Mie light scattering {EE} ..." [0068]; in medical physics and optics, the emitted light from elastic scattering is defined as prompt emission light, and the emitted light from inelastic scattering is defined as delayed emission light),
wherein the means is further programmed to calculate an intravascular plasma volume based on the total volume of prompt emission light collected during the first window of time and a red blood cell volume based on the total volume of delayed emission light collected during the second window of time (“… determining a relative volume of light emitted from two phases, wherein the two phases comprise a first Rayleigh and Mie scattering and fluorescent phase associated with red blood cells, and a second, non-scattering phase associated with plasma.” [0003]; “… the determining comprises calculating the hematocrit as … to express φr and φp in terms of EE and IE.” [0005]; see equations 8 and 9; "… the measured set of EE and corresponding IE in FIG. 1 were combined using [8] and [9] to calculate the RBC and plasma volume fractions." [0093]).
Although Chaiken teaches a spectrograph and a processor is an inherent component of spectrograph to process data ("... that leads to the spectrograph 32." see Chaiken, [0214]), in the same field of endeavor, Ward explicitly teach a processor programmed to determine the amount of emission light ("Signal processing and computer algorithms may be used to process the spectroscopy data." See Ward; [0078]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the spectrograph as taught by Chaiken with the spectroscopy processing as taught by Ward. By using a computer to perform the signal processing, it is possible to provide spectroscopy results "on the order of seconds" (see Ward; [0078]).
Chaiken in view of Ward fails to explicitly teach the detector to collect light in a first window of time from a leading edge of each of the series of single wavelength pulses to within 20 nanoseconds of an end of each of the series of single wavelength pulses and a second window of time from 300 nanoseconds after the end of each of the series of single wavelength pulses to 100 microseconds after the end of each of the pulses; and the amount of prompt emission light is based on a total volume of any multi-wavelength light emitted from the in vivo tissue sample that is collected by the single channel detector only during the first window of time and the amount delayed emission light is based on a total volume of any multi-wavelength light emitted from the in vivo tissue sample that is collected by the single channel detector during the second window of time.
However, in the same field of endeavor, Eggeling teaches the single channel detector positioned (“The scattered photons were detected with the help of avalanche photodiodes …” [0065]; avalanche photodiode is a single channel detector as defined in the art) to collect any multi-wavelength light emitted from the sample (“The emitted secondary light, e. g. the intensity of Raman-scattering or of fluorescence light emitted from said particles, is monitored by detecting a sequence or sequences of photon counts emitted by said particles.” [0023]; “One of the stochastic variables can be the number of photons counted by one of the detectors …” [0026]) in a first window of time from a leading edge of each of the series of pulses to within 20 nanosecond of an end of each of the series of pulses (“Due to the pronounced difference in the decay times of Raman and fluorescence signals, time-gating is an efficient criterion to distinguish between prompt Raman {p: channels 20-50} and …” [0074]; “… whereby the channel width T is equal to 49 ps.” [0080]; based on the channel width 49 ps, the time window between channel 20 to 50 is 0.98 nanoseconds to 2.45 nanoseconds); and the amount of prompt emission light is based on a total volume of any multi-wavelength light emitted from the in vivo tissue sample that is only collected by the single channel detector during the first window of time (“One of the stochastic variables can be the number of photons counted by one of the detectors …” [0026]; “FIG. 2 shows time-gated signal traces {see below for more details} that allow distinguishing between temporally prompt, p, Raman scattering signal {upper trace} and delayed, d, fluorescence signal {lower trace}.” [0067]; “Due to the pronounced difference in the decay times of Raman and fluorescence signals, time-gating is an efficient criterion to distinguish between prompt Raman {p: channels 20-50} and …” [0074]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the light detection as taught by Chaiken with the time delay based light detecting as taught by Eggeling. Doing so would make it possible to “allow distinguishing between temporally prompt, p, Raman scattering signal {upper trace} and delayed, d, fluorescence signal {lower trace}” (see Eggeling; [0067]).
In addition, in the same field of endeavor, Cohen teaches the single channel detector positioned (“… and a detector 54.” [0051]; “For instance, examples of such light sensors may include photomultiplier devices, photodiodes, such as avalanche photodiodes or silicon photodiodes …” [0070]; avalanche photodiode is a single channel detector as defined in the art) to collect any multi-wavelength light emitted from the sample in response to the series of single wavelength pulses in a second window of time from 300 nanosecond after the end of each of the series of pulses to 100 microseconds after the end of each of the pulses (“In some cases, “time-resolved” luminescent detection techniques may be utilized in some embodiments of the present invention. Time-resolved detection involves exciting a luminescent probe with one or more short pulses of light, then typically waiting a certain time after excitation before measuring the remaining luminescent signal, such as from about 1 to about 200 microseconds, and particularly from about 10 to about 50 microseconds.” [0036]); and the amount delayed emission light is based on a total volume of any multi-wavelength light emitted from the in vivo tissue sample in response to the series of single wavelength pulses that is collected by the single channel detector only during the second window of time (“Time-resolved detection involves exciting a luminescent probe with one or more short pulses of light, then typically waiting a certain time after excitation before measuring the remaining luminescent signal” [0036]; “… the detector 54 may likewise also simultaneously receive a detection signal from the probes at the detection and calibration zones 31 and 32.” [0051]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the light detection as taught by Chaiken with the time-resolved detection as taught by Cohen. Doing so would make it possible “to reduce background signals from the illumination source or from scattering processes {resulting from scattering of the excitation radiation}” (see Cohen; [0036]).
The manner to measure the values of light amount is substitutable element. Simple substitution of one known element for another to obtain predicable results satisfies the rationale that support a conclusion of obviousness. See MPEP 2141. In addition, "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR, 550 U.S. at 421, 82 USPQ2d at 1397. "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418, 82 USPQ2d at 1396. In this case, Chaiken explicitly teach the relationship and calculation equations representing the EE (PE) and IE (DE) associated with different light phases respectively. The values of light amount in two phases can be measured either by wavelength shifting method or time windowed method. A person of ordinary skill will utilize the time windowed sampling as taught by Eggeling and Cohen to measure elastic emission and inelastic emission light amount which is needed in the calculation as taught by Chaiken.

Regarding claim 6, Chaiken in view of Ward, Eggeling and Cohen teaches all claim limitations, as applied in claim 1, and Chaiken further teaches wherein the intravascular plasma volume and the red blood cell volume are used to determine a hematocrit level ("The hematocrit is calculated from the volume of light emitted by the first phase relative to the total volume of light emitted from the first and second phases." [0003]; "… the apparatus also includes means for calculating a volume fraction of red blood cells relative to the total volume of red blood cells and plasma." [0019]).

Regarding claim 7, Chaiken in view of Ward, Eggeling and Cohen teaches all claim limitations, as applied in claim 1, and Ward further teaches wherein the processor is further programmed to calculate a blood oxygen saturation level of the in vivo tissue sample ("As examples of spectroscopy results according to the present invention may be given data for tissue hemoglobin oxygen saturation including amount of oxyhemoglobin and deoxyhemoglobin by Raman spectroscopy" [0076]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the spectrograph as taught by Chaiken with the spectroscopy processing as taught by Ward. By providing spectroscopy results related to additional biological conditions such as blood oxygen saturation level, it is possible that “preclinical (ultra-early) states of shock, tissue ischemia, tissue injury, and tissue inflammation can be detected, severity can be determined, and the effectiveness of various treatments aimed at resolving the shock state can be determined, and other beneficial effects for patient care can be achieved” (see Ward; [0019]).

Regarding claim 8, Chaiken in view of Ward, Eggeling and Cohen teaches all claim limitations, as applied in claim 7, and Ward further teaches wherein the blood oxygen saturation level of the in vivo tissue sample is calculated based on the amount of inelastically scattered light collected from the in vivo tissue sample ("As examples of spectroscopy results according to the present invention may be given data for tissue hemoglobin oxygen saturation including amount of oxyhemoglobin and deoxyhemoglobin by Raman spectroscopy" [0076]; by definition, Raman spectroscopy is a method analyzing inelastically scattered light).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the spectrograph as taught by Chaiken with the spectroscopy processing as taught by Ward. By providing spectroscopy results related to additional biological conditions such as blood oxygen saturation level, it is possible that “preclinical (ultra-early) states of shock, tissue ischemia, tissue injury, and tissue inflammation can be detected, severity can be determined, and the effectiveness of various treatments aimed at resolving the shock state can be determined, and other beneficial effects for patient care can be achieved” (see Ward; [0019]).

Regarding claim 9, Chaiken teaches a method of performing in vivo blood and tissue analysis ("The invention provides a method of obtaining a hematocrit from a sample of in vivo tissue." [0003]), comprising the steps of:
positioning a light source to illuminate an in vivo tissue sample with a series of pulses of single wavelength near infrared light ("The method comprises irradiating the sample with a single incident wavelength on a sample of tissue …" [0003]; "… from in vivo near infrared probing of human skin." [0103]);
sending the series of pulses of single wavelength near infrared light into the in vivo tissue ("… and the input coupling lens 16 allowing application of various pulse sequences to the fingertip 20 using the CW external cavity diode laser 12 ..." [0214]);
collecting with a single channel detector any multi-wavelength light comprising both wavelength shifted and wavelength unshifted light (“The measuring is typically … and at −30-+10 cm −1 for unshifted light.” [0004]); “sections of emission used to calculate … and EE (−30-+10 cm−1)” [0028]; Here EE is interpreted as the prompt light which has the range of −30-+10 cm−1. The range coves both unshifted wavelength 0 and other shifted wavelength band such as -30 or +10) emitted from the in vivo tissue sample in response to the series of pulses of light and any multi-wavelength light comprising wavelength shifted light (“The measuring is typically at 500-1800 cm−1 for shifted light …” [0004]; “sections of emission used to calculate IE (≈500-1750 cm−1)” [0028]; Here IE is interpreted as the delayed light which has the shifted range 500 – 1800 cm-1) emitted from the in vivo tissue sample ("The method comprises irradiating the sample with a single incident wavelength on a sample of tissue, and simultaneously measuring wavelength shifted {IE} and unshifted {EE} light emitted from the tissue.” [0003]; "The collected light 22 is imaged using a nominally f/2.1 spectrograph 32 onto a {Critical Link or Andor} CCD camera." [0214]);
using a means to determine the amount of prompt emission light based on the total volume of multi-wavelength light emitted from the in vivo tissue sample and the amount delayed emission light based on the total volume of multi-wavelength light emitted from the in vivo tissue sample ("… and simultaneously measuring wavelength shifted {IE} and unshifted {EE} light emitted from the tissue." [0003]; "… wherein EE is total elastically {unshifted} emitted light, IE is total inelastically {shifted} emitted light … to determine EE and IE as a function of φr and φp ..." [0005]; in medical physics and optics, the emitted light from elastic scattering is defined as prompt emission light, and the emitted light from inelastic scattering is defined as delayed emission light);
wherein the means is further programmed to calculate an intravascular plasma volume based on the total volume of prompt emission light collected during the first window of time and a red blood cell volume based on the total volume of delayed emission light collected during the second window of time (“… determining a relative volume of light emitted from two phases, wherein the two phases comprise a first Rayleigh and Mie scattering and fluorescent phase associated with red blood cells, and a second, non-scattering phase associated with plasma.” [0003]; “… the determining comprises calculating the hematocrit as … to express φr and φp in terms of EE and IE.” [0005]; see equations 8 and 9; "… the measured set of EE and corresponding IE in FIG. 1 were combined using [8] and [9] to calculate the RBC and plasma volume fractions." [0093]).
Although Chaiken teaches using a spectrograph and a processor is an inherent component of spectrograph to process data ("... that leads to the spectrograph 32." see Chaiken, [0214]), in the same field of endeavor, Ward explicitly teach using a processor to determine the amount of emission light ("Signal processing and computer algorithms may be used to process the spectroscopy data." See Ward; [0078]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the spectrograph as taught by Chaiken with the spectroscopy processing as taught by Ward. By using a computer to perform the signal processing, it is possible to provide spectroscopy results "on the order of seconds" (see Ward; [0078]).
Chaiken in view of Ward fails to explicitly teach collecting light during a first window of time from a leading edge of each pulse to within 20 nanoseconds of an end of each pulse and a second window of time from 300 nanoseconds after the end of each pulse to 100 microseconds after the end of each pulse; and the amount of prompt emission light is based on the total volume of multi-wavelength light emitted from the in vivo tissue sample and collected by the single channel detector only during the first window of time for each pulse and the amount delayed emission light is based on the total volume of multi-wavelength light emitted from the in vivo tissue sample and collected by the single channel detector only during the second window of time for each pulse.
However, in the same field of endeavor, Eggeling teaches collecting with a single channel detector (“The scattered photons were detected with the help of avalanche photodiodes …” [0065]; avalanche photodiode is a single channel detector as defined in the art) any multiple-wavelength light emitted from the sample (“The emitted secondary light, e. g. the intensity of Raman-scattering or of fluorescence light emitted from said particles, is monitored by detecting a sequence or sequences of photon counts emitted by said particles.” [0023]; “One of the stochastic variables can be the number of photons counted by one of the detectors …” [0026]) in a first window of time from a leading edge of each pulse to within 20 nanosecond of an end of each pulse (“Due to the pronounced difference in the decay times of Raman and fluorescence signals, time-gating is an efficient criterion to distinguish between prompt Raman {p: channels 20-50} and …” [0074]; “… whereby the channel width T is equal to 49 ps.” [0080]; based on the channel width 49 ps, the time window between channel 20 to 50 is 0.98 nanoseconds to 2.45 nanoseconds); and the amount of prompt emission light is based on the total volume of multi-wavelength light emitted from the in vivo tissue sample and collected by the single channel detector only during the first window of time for each pulse (“One of the stochastic variables can be the number of photons counted by one of the detectors …” [0026]; “FIG. 2 shows time-gated signal traces {see below for more details} that allow distinguishing between temporally prompt, p, Raman scattering signal {upper trace} and delayed, d, fluorescence signal {lower trace}.” [0067]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the light detection as taught by Chaiken with the time delay based light detecting as taught by Eggeling. Doing so would make it possible to “allow distinguishing between temporally prompt, p, Raman scattering signal {upper trace} and delayed, d, fluorescence signal {lower trace}” (see Eggeling; [0067]).
In addition, in the same field of endeavor, Cohen teaches collecting with a single channel detector (“… and a detector 54.” [0051]; “For instance, examples of such light sensors may include photomultiplier devices, photodiodes, such as avalanche photodiodes or silicon photodiodes …” [0070]; avalanche photodiode is a single channel detector as defined in the art) any multiple-wavelength light emitted from the sample in response to the series of pulses of light during a second window of time from 300 nanosecond after the end of each of the series of pulses to 100 microseconds after the end of each of the pulses (“In some cases, “time-resolved” luminescent detection techniques may be utilized in some embodiments of the present invention. Time-resolved detection involves exciting a luminescent probe with one or more short pulses of light, then typically waiting a certain time after excitation before measuring the remaining luminescent signal, such as from about 1 to about 200 microseconds, and particularly from about 10 to about 50 microseconds.” [0036]); and the amount delayed emission light is based on the total volume of multi-wavelength light emitted from the in vivo tissue sample and collected by the single channel detector during the second window of time for each pulse (“Time-resolved detection involves exciting a luminescent probe with one or more short pulses of light, then typically waiting a certain time after excitation before measuring the remaining luminescent signal” [0036]; “… the detector 54 may likewise also simultaneously receive a detection signal from the probes at the detection and calibration zones 31 and 32.” [0051]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the light detection as taught by Chaiken with the time-resolved detection as taught by Cohen. Doing so would make it possible “to reduce background signals from the illumination source or from scattering processes {resulting from scattering of the excitation radiation}” (see Cohen; [0036]).
The manner to measure the values of light amount is substitutable element. Simple substitution of one known element for another to obtain predicable results satisfies the rationale that support a conclusion of obviousness. See MPEP 2141. In addition, "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR, 550 U.S. at 421, 82 USPQ2d at 1397. "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418, 82 USPQ2d at 1396. In this case, Chaiken explicitly teach the relationship and calculation equations representing the EE (PE) and IE (DE) associated with different light phases respectively. The values of light amount in two phases can be measured either by wavelength shifting method or time windowed method. A person of ordinary skill will utilize the time windowed sampling as taught by Eggeling and Cohen to measure elastic emission and inelastic emission light amount which is needed in the calculation as taught by Chaiken.

Regarding claim 14, Chaiken in view of Ward, Eggeling and Cohen teaches all claim limitations, as applied in claim 9, and Chaiken further teaches the step of using the intravascular plasma volume and the red blood cell volume to determine the hematocrit level ("The hematocrit is calculated from the volume of light emitted by the first phase relative to the total volume of light emitted from the first and second phases." [0003]; "… the apparatus also includes means for calculating a volume fraction of red blood cells relative to the total volume of red blood cells and plasma." [0019]).

Regarding claim 15, Chaiken in view of Ward, Eggeling and Cohen teaches all claim limitations, as applied in claim 9, and Ward further teaches the step of using the processor to calculate a blood oxygen saturation level of the in vivo tissue sample ("As examples of spectroscopy results according to the present invention may be given data for tissue hemoglobin oxygen saturation including amount of oxyhemoglobin and deoxyhemoglobin by Raman spectroscopy" [0076]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the spectrograph as taught by Chaiken with the spectroscopy processing as taught by Ward. By providing spectroscopy results related to additional biological conditions such as blood oxygen saturation level, it is possible that “preclinical (ultra-early) states of shock, tissue ischemia, tissue injury, and tissue inflammation can be detected, severity can be determined, and the effectiveness of various treatments aimed at resolving the shock state can be determined, and other beneficial effects for patient care can be achieved” (see Ward; [0019]).

Regarding claim 16, Chaiken in view of Ward, Eggeling and Cohen teaches all claim limitations, as applied in claim 15, and Ward further teaches wherein the step of using the processor to calculate the blood oxygen saturation level is based on the amount of inelastically scattered light collected from the in vivo tissue sample ("As examples of spectroscopy results according to the present invention may be given data for tissue hemoglobin oxygen saturation including amount of oxyhemoglobin and deoxyhemoglobin by Raman spectroscopy" [0076]; by definition, Raman spectroscopy is a method analyzing inelastically scattered light).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the spectrograph as taught by Chaiken with the spectroscopy processing as taught by Ward. By providing spectroscopy results related to additional biological conditions such as blood oxygen saturation level, it is possible that “preclinical (ultra-early) states of shock, tissue ischemia, tissue injury, and tissue inflammation can be detected, severity can be determined, and the effectiveness of various treatments aimed at resolving the shock state can be determined, and other beneficial effects for patient care can be achieved” (see Ward; [0019]).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAO SHENG whose telephone number is (571)272-8059. The examiner can normally be reached Monday to Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHAO SHENG/           Examiner, Art Unit 3793